DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant's arguments filed 08 November 2020 have been fully considered but they are not persuasive. 
	Applicant argues that “Neither Qiao alone nor in combination with Alfiad or Nakamura discloses such feature. Qiao’s tunable optical dispersion compensator (TODC) 117 is in the signal channel path (see Figure 2A of Qiao), rather than a feedback loop as illustrated in Figures 5 and 7 of the present application, thereby likely impacting service when compensating for dispersion. Nakamura discloses similar features. Alfiad fails to disclose a switchable module as recited in the claim. Accordingly, neither reference disclose a switchable module in a feedback loop. As the references fail to disclose all features of claim 1, claim 1 is patentable over the references cited”.
	The examiner disagrees. Qian teaches in FIG. 2 and FIG. 3 that TODC 117 is part of a feedback loop starting and coming back to BER monitor 300. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1, 10 and 20-21 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Qiao et al. (US Patent Application 2019/0349092 A1).
Regarding claim 1, Qiao et al. teaches in FIG. 3 an optical fiber transmission system, the system comprising: a span of transmission fiber for transmitting light signals through the optical fiber transmission system (Qiao et al., FIG. 3, top span including fiber 121); a tunable dispersion compensating module coupled to the span of transmission fiber (Qiao et al., FIG. 3, TODC 117); a switchable module in a feedback loop comprising a plurality of selectable light signal paths (Qiao et al., FIG. 5, 1xM WSS switch and light paths 641-644. Qian et al. teaches in FIG. 2 and FIG. 3 the TODC 117 is part of a feedback loop starting and coming back to BER monitor 300), the plurality of selectable light signal paths comprising at least one path through a dispersion compensating element (Qiao et al. teaches in paragraphs 
	Claims 20 is interpreted and rejected as claim 1. 
Regarding claim 10, Qiao et al. teaches the optical fiber transmission system of Claim 1, wherein the light signals of the transmission system are modulated based on pulse amplitude modulation 
Regarding claim 21, Qiao et al. teaches the method of Claim 20, wherein the switchable module comprises a plurality of selectable light signal paths comprising at least one path through a dispersion compensating element (Qiao et al., FIG. 5), wherein selectively reading the plurality of signals comprises switching between the plurality of selectable light signal paths to read each signal from the light signal paths (Qiao et al. teaches in FIG. 10 and paragraph [0086] that the received signal and sent signal then be compared and BER (bit error rate) (i.e., metric is estimated (in ideal case i.e. zero CD tolerance, the BER should be zero).  The measured BER then be used to adjust compensator 117, until minimum BER value is achieved or approximated with a predefined accuracy.  FIGS. 10 and 12 illustrate Span CD estimation (925, FIG. 9), wherein Nmin is the integer part of the ratio of CDspan to the compensation value associated with the S1 fiber of the first group, assuming S.2=2S1; M refers to a port in WSS 630, Mmin is he port where the shortest DCF is connected).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 2-5, 7-8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Qian et al., as applied to claims 1, and 20 above, in view of Nakamura et al. (US Patent Application Publication No. 2009/0238571 A1).
Regarding claim 2, Qiao et al. teaches in FIG. 3 the optical fiber transmission system of Claim 1, further comprising: an amplifier coupled to the span of transmission fiber, the amplifier configured for offsetting losses of the light signals (Qiao et al., FIG. 3, EDFA); a transceiver coupled to the switchable 
The difference between Qiao et al. and the claimed invention is that Qiao et al. teaches a multiplexer that multiplexes signals from different transmitters TX of the span into TODC 117 but does not expressly teach that the multiplexer is an optical add-drop filter (OADF).
Nakamura et al. teaches in FIG. 2 ROADM multiplexing signals that are fed to dispersion compensation units for dispersion compensation. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a ROADM, as taught by Nakamura et al. to multiplex signals from the span in Qiao et al. because it merely amount to applying a known technique (i.e., using ROADMs to multiplex optical signals) to a known device (i.e, Qiao et al. optical system) ready for improvement to yield predictable results (i.e., multiplexing optical signals from different sources).
Claim 12 is interpreted and rejected as claim 2. 
Regarding claim 3, Qiao et al. does not teach the optical fiber transmission system of Claim 2, further comprising: a second span of transmission fiber for transmitting other light signals through the optical fiber transmission system; a second amplifier coupled to the second span of transmission fiber, the second amplifier configured for offsetting losses of the other light signals through the second span of transmission fiber; and a second OADF configured to multiplex light signals from the transceiver to the second span of transmission fiber.
 However, Nakamura et al. teaches in FIG. 2, that each span has a span fiber, and amplifier, a dispersion compensation unit and a ROADM.
Thus it would have been obvious to one of ordinary skill in the art to incorporate the all the components of the span of the system of Qiao et al. in FIG. 3 in every span thereafter to facilitate compensation for losses and adversities experienced by the optical signals in each span.
Claim 23 is interpreted and rejected as claim 3. 
Regarding claim 4, Qiao et al. in view of Nakamura et al. teaches the optical fiber transmission system of Claim 3, wherein the plurality of selectable light signal paths comprises at least one path through a pass-through optical fiber segment, a negative-slope compensating module, or a positive-slope compensating module (Qian et al. teaches in paragraph [0053] that the dispersion values of the DCFs are from 0 ps to 1550 ps).
Regarding claim 5, Qiao et al. in view of Nakamura et al. teaches the optical fiber transmission system of Claim 3, wherein either the span of transmission fiber or the second span of transmission fiber comprises dispersion compensating fiber (Qian et al., FIG. 5, dispersion compensation fibers DCFs 641-644).
Regarding claim 7, Qiao et al. in view of Nakamura et al. teaches the optical fiber transmission system of Claim 3, further comprising a second switchable module comprising a plurality of selectable light signal paths, wherein the second switchable module is coupled to the second span of optical fiber (Nakamura et al., the right hand side dispersion compensation unit 4b in the second span); and wherein the processor is further coupled to the second switchable module (Nakamura et al., FIG. 2, NMS controlling all dispersion compensation units).
Regarding claim 8, Qiao et al. in view of Nakamura et al. teaches the optical fiber transmission system of Claim 7, wherein the plurality of selectable light signal paths of the second switchable module comprises at least one path through a dispersion compensating element or at least one path through a pass-through optical fiber segment (Nakamura et al. teaches in FIG. 3A that the DCU of each span has the same structure).
Regarding claim 9, Qiao et al. in view of Nakamura et al. teaches the optical fiber transmission system of Claim 7, wherein the processor is further configured to select one of the plurality of selectable light signal paths based on the metric derived from light signals received from the switchable module, and wherein the selected one of the plurality of selectable light signal paths is selected to offset residual dispersion through the second span of transmission fiber (Nakamura et al., paragraph [0036] teaches variably setting the dispersion compensation ratio 
.
4.	Claims 6 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Qiao et al., as applied to claims 1 and 20 above, in view of Official notice. 
Regarding claim 6, Qiao et al. does not expressly teach deriving the metric further comprises calculating the metric based on logarithmic functions of each error metric.
However, Official notice is taken that using logarithmic functions to calculate errors like BER is known in the art. 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use logarithmic functions to calculate the BER in the system of Qiao et al. because it merely amount to applying a known technique (i.e., using log functions to calculate BER) to a known device (i.e, Qiao et al. optical system) ready for improvement to yield predictable results (i.e., calculating error values).
Regarding claim 22, Qiao et al. does not expressly teach the method of Claim 20, wherein calculating the metric comprises calculating the metric based on logarithmic functions of each error metric in the set of error metrics.
However, Official notice is taken that using logarithmic functions to calculate errors like BER is known in the art. 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use logarithmic functions to calculate the BER in the system of Qiao et al. because it merely amount to applying a known technique (i.e., using log functions to calculate BER) to a known device (i.e, Qiao et al. optical system) ready for improvement to yield predictable results (i.e., calculating error values).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINA M SHALABY whose telephone number is (571)272-5386.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.